125 Ga. App. 797 (1972)
189 S.E.2d 87
GRAY
v.
SWEAT.
46846.
Court of Appeals of Georgia.
Argued January 10, 1972.
Decided March 8, 1972.
Rehearing Denied March 24, 1972.
Quillian & Quillian, Alfred A. Quillian, for appellant.
PANNELL, Judge.
1. "It is a well-settled principle of law that the mere failure of a parent to provide support for a minor child who is in the possession or custody of another person, and no support of the child is requested or needed, is not a failure to provide necessaries, or such abandonment as will amount to a relinquishment of the right of the parent to parental custody and control. *798 Brown v. Newsome, 192 Ga. 43 (14 SE2d 470); Rawdin v. Conner, 210 Ga. 508, 512 (81 SE2d 461)." Coleman v. Way, 217 Ga. 366 (2) (122 SE2d 104). See also Glendinning v. McComas, 188 Ga. 345 (3 SE2d 562). Compare Meyers v. State of Ga., 124 Ga. App. 146 (183 SE2d 42) and Johnson v. Strickland, 88 Ga. App. 281 (76 SE2d 533).
2. Upon application of the above rule to the present case, we are constrained to hold that the trial judge did not err in denying the petition for adoption filed by the stepfather of the child to which the natural father had not consented. While the evidence may authorize a finding the natural father had abandoned the child, it does not demand such finding.
Judgment affirmed. Bell, C. J., and Hall, P. J., concur.